 



EXHIBIT 10.53
O3B NETWORKS LIMITED
RIGHT OF FIRST OFFER AGREEMENT
(New Investor)
     This Right of First Offer Agreement (the “Agreement”) is entered into as of
the 4th day of January, 2008, by and among O3B Networks Limited, a private
company limited by shares organized under the laws of Jersey (the “Company”),
LGI Ventures B.V. (the “Preferred Investor”), Gregory Wyler (the “Founder” and,
together with the Preferred Investor, the “Existing Investors”), and each of the
persons and entities listed on Exhibit A hereto, as such Exhibit may be amended
in accordance with the terms hereof (individually, a “New Investor” and
collectively, the “New Investors”).
Recitals
     Whereas, the Preferred Investor is the holder of Series A Preference Shares
of the Company (“Series A Preference Shares”);
     Whereas, the Founder is the holder of Common Shares of the Company;
     Whereas, the New Investors are existing or prospective holders of share
capital of the Company;
     Whereas, the Preferred Investor’s entry into the Purchase Agreement is
expressly conditioned upon the agreement by the Company to require the execution
and delivery of this Agreement prior to the issuance of such share capital to
the prospective holder thereof; and
     Whereas, in connection with the issuance of such share capital, the parties
desire to enter into this Agreement in order to grant rights of first offer to
the Company, the Preferred Investor and the Founder and other rights as set
forth below.
     Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. GENERAL.
     1.1 Definitions.
          (a) An “Affiliate” of a Person shall mean any person or entity that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.
          (b) “Business Day” means any day other than a day on which banking
institutions in the Borough of Manhattan, the City of New York, in the City and
County of Denver, in London England, or in Amsterdam, The Netherlands, are
authorized or obligated by law, executive order or regulation to close.

Page 1 of 8



--------------------------------------------------------------------------------



 



          (c) “Common Shares” means the ordinary shares of the Company having a
par value of £1.00 and any securities of the Company issued as (or issuable upon
the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, Common Shares.
          (d) Each Existing Investor’s “Existing Investor Pro Rata Share” at any
time shall be equal to a fraction, the numerator of which is the number of
Existing Investor Shares held by such Existing Investor at such time, and the
denominator of which is the total number of Existing Investor Shares held by all
Existing Investors at such time.
          (e) “Existing Investor Shares” shall mean Common Shares (including all
Common Shares issuable or issued upon conversion of the Series A Preference
Shares and any other Preference Shares of the Company) held or deemed held upon
such conversion by the Existing Investors.
          (f) “New Investor Shares” shall mean Common Shares (including all
Common Shares issuable or issued upon conversion of any Preference Shares of the
Company) now owned or subsequently acquired by the New Investors.
          (g) “Non-U.S. Legal Requirements” shall mean, in the case of a public
offering or registration of any of the Company’s securities on a public
securities exchange (whether regulated or otherwise) in the United Kingdom or
elsewhere in the world other than the United States, all applicable laws,
regulations or other legal requirements necessary to permit the unrestricted
sale of such securities to be registered in such jurisdiction and on such market
by the Company or the holders of such securities, as the case may be.
          (h) “Person” shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company or
trust.
          (i) “Qualified IPO” shall mean the first firmly underwritten public
offering pursuant to an effective Registration Statement under the Securities
Act or Non-U.S. Legal Requirements covering the offer and sale of Common Shares
for the account of the Company that values the Company at not less than
€121,250,000 prior to the consummation of such offering and in which the net
cash proceeds to the Company (after underwriting discounts, commissions and
fees) are at least €34,750,000 (or its equivalent in U.S. dollars if such
offering is effected in the United States) and (ii) after which the Common
Shares are listed on the New York Stock Exchange, the Nasdaq Global Market, the
Nasdaq Global Select Market or a designated offshore securities market (as
defined in Regulation S under the Securities Act.
          (j) “Registration Statement” shall mean (i) with respect to an
offering of the Company’s securities in the United States, a registration
statement as defined in the Securities Act and (ii) with respect to the offering
of the Company’s securities in non-U.S. jurisdictions, the comparable documents
required under applicable Non-U.S. Legal Requirements for the relevant
securities to be registered, listed, admitted to trading or otherwise and
includes, without limitation, prospectuses, listing particulars and admission
documents.
          (k) “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.

Page 2 of 8



--------------------------------------------------------------------------------



 



          (l) The term “Transfer” shall include any sale, assignment,
encumbrance, hypothecation, pledge, conveyance in trust, gift, transfer by
bequest, devise or descent, or other transfer or disposition of any kind,
including, but not limited to, transfers to receivers, levying creditors,
trustees or receivers in bankruptcy proceedings or general assignees for the
benefit of creditors, whether voluntary or by operation of law.
SECTION 2. Right of First Offer.
     2.1 Right of First Offer on New Investor Transfers.
          (a) If any New Investor desires to Transfer all or any portion of its
New Investor Shares, it shall first submit a written notice (a “Request for
Offer Notice”) to the Company, the Founder and the Preferred Investor specifying
the number of New Investor Shares he proposes to Transfer (the “Offered New
Investor Shares”). If the Company, the Founder or the Preferred Investor (each,
an “Offeror”) desires to purchase for cash any or all of the Offered New
Investor Shares, the Offeror shall so notify the New Investor in writing (with a
copy to the other Offeror) within ten (10) days after the Request for Offer
Notice was given (the “Proposal Period”), specifying the number of Offered New
Investor Shares it desires to purchase and the cash purchase price per share it
is willing to pay (a “Purchase Proposal”).
          (b) The New Investor in its sole discretion shall elect whether or not
it desires to accept a Purchase Proposal from any of the Offerors, but if the
New Investor accepts only one Purchase Proposal, that Purchase Proposal must be
the one that offers the highest cash purchase price per share. If the New
Investor elects to accept a Purchase Proposal from an Offeror he shall do so by
notifying the Offeror(s) in writing (an “Acceptance Notice”) within ten
(10) days after the applicable Purchase Proposal notice was given. Unless the
parties shall otherwise agree or unless extended to obtain governmental
approvals, the closing of any purchase of the Offered New Investor Shares by the
Company, the Founder and/or the Preferred Investor pursuant to this Section 2.1
(the “Closing”) shall occur on the last Business Day that occurs on or
immediately preceding thirty (30) days following the giving of the Acceptance
Notice by the New Investor (subject to an extension of up to ninety
(90) additional days to the extent necessary in order to receive any
governmental approvals required for the consummation of such Transfer). If
extended, the Closing shall occur on the fifth (5th) Business Days following the
receipt of applicable governmental approvals. The Closing shall take place at
9:00 am, local time, at the office of legal counsel for the Company (or if the
Company is not purchasing any Offered New Investor Shares, at the office of
legal counsel for the Founder or the Preferred Investor, whichever is purchasing
the greater number of New Investor Shares), unless the parties agree to a
different time and place. At the Closing, the New Investor shall deliver the
certificate(s) representing such Offered New Investor Shares, properly endorsed
for transfer, against receipt of the purchase price therefor, which shall be
paid by wire transfer of immediately available funds to an account that is
designated by the New Investor at least three (3) Business Days prior to the
Closing, which account shall be at a bank that will accept wire transfers on any
Business Day. Any Offered New Investor Shares purchased by the Company shall
thereupon be cancelled and cease to be issued and outstanding. Each party to
this Agreement shall cooperate with and use commercially reasonable efforts to
assist the party or parties purchasing the Offered New Investor Shares, at the
purchasing party’s or parties’ expense, obtain any governmental approvals
required for the consummation of such purchase.

Page 3 of 8



--------------------------------------------------------------------------------



 



          (c) The New Investor shall be free to Transfer any or all of the
Offered New Investor Shares not sold pursuant to a Purchase Proposal under
Section 2(b) to any third party free of any restriction under this Agreement;
provided that if the aggregate number of Offered New Investor Shares that the
Offerors have timely offered to purchase is equal to or greater than the total
number of Offered New Investor Shares, (i) such Transfer must occur within one
hundred and eighty (180) days (subject to an extension of up to ninety
(90) additional days to the extent necessary in order to receive any
governmental approvals required for the consummation of such Transfer) following
the expiration of the Proposal Period and (ii) the price, in cash, at which the
New Investor Transfers any Offered New Investor Shares to the third party must
be no less than the Minimum Price for such Transfer. Each party to this
Agreement shall cooperate with and use commercially reasonable efforts to assist
the party or parties purchasing Offered New Investor Shares, at the purchaser’s
or purchasers’ expense, obtain any governmental approvals required for the
consummation of such purchase. If the Offered New Investor Shares are not
Transferred within the time period set forth above in this Section 2.1(c), then
the procedures set in Section 2.1 shall again apply to any Transfer of any of
the Offered New Investor Shares. For purposes of this Agreement, the “Minimum
Price” for a Transfer shall mean the highest price that the Offered New Investor
Shares subject to the Transfer could have been sold pursuant to any Purchase
Proposal under Section 2(b) that was not accepted by the New Investor had the
New Investor been able to accept each such Purchase Proposal in whole or in
part. For example, if the Offered New Investor Shares are 200 and the New
Investor received two Purchase Proposals, one for 150 Offered New Investor
Shares at €10.00 and the other for 100 Offered New Investor Shares at €8.00,
neither of which was accepted, and the New Investor desires to Transfer 150
Offered New Investor Shares, then the Minimum Price would be €10.00 per Offered
New Investor Share. If the New Investor desires to Transfer 200 Offered New
Investor Shares, then the Minimum Price would be €9.50 per Offered New Investor
Share, and if the New Investor desires to Transfer 175 Offered New Investor
Shares, then the Minimum Price would be €9.71 per Offered New Investor Share.
          (d) Notwithstanding the foregoing, the first offer rights of the
Company, the Founder and the Preferred Investor set forth in this Section 2.1
shall not apply to:
               (i) Any Transfer by a New Investor without consideration to the
New Investor’s, ancestors, descendants, familial like relations, or spouse or to
trusts for the benefit of such persons or the New Investor; provided that
(A) the New Investor shall inform the Company of such Transfer prior to
effecting it and (B) the transferee of any shares from the New Investor shall
enter into a written agreement to be bound by and comply with this Agreement as
if it were an original “New Investor” hereunder;
               (ii) Any Transfer by a New Investor to an Affiliate of the New
Investor; provided that (A) the New Investor shall inform the Company of such
Transfer prior to effecting it and (B) such Affiliate shall enter into a written
agreement to be bound by and comply with this Agreement as if it were an
original “New Investor” hereunder;
               (iii) Any Transfer to a New Investor’s estate or by such estate
by bequest, devise or descent; provided that (A) the Company is given prompt
notice of such Transfer; and (B) the transferee of any New Investor Shares shall
enter into a written agreement

Page 4 of 8



--------------------------------------------------------------------------------



 



to be bound by and comply with this Agreement as if it were an original “New
Investor” hereunder; and
               (iv) Any pledge by a New Investor of New Investor Shares that
creates a mere security interest in the pledged New Investor Shares; provided
that (A) the New Investor shall inform the Company of such pledge prior to
effecting it and (B) the pledgee of any New Investor Shares from the New
Investor shall enter into a written agreement to be bound and comply with this
Agreement as if it were an original “New Investor” hereunder.
               (v) Any Transfer of New Investor Shares without consideration to
a bona fide charitable organization.
Upon the completion of any Transfer in compliance with clauses (i) through
(iv) of this Section 2.1(d), the transferee shall become a “New Investor” and
the Transferred New Investor Shares shall remain “New Investor Shares” for all
purposes of this Agreement.
SECTION 3. Legend and “Market Stand-Off” Agreement.
     3.1 Legend.
          (a) Each certificate representing New Investor Shares now or hereafter
owned by the New Investors shall be endorsed with the following legend:
“THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO A CERTAIN RIGHT OF FIRST OFFER AGREEMENT BY AND
AMONG THE COMPANY, GREGORY WYLER, LGI VENTURES, B.V. AND CERTAIN HOLDERS OF
SHARES OF THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY.”
          (b) The New Investors agree that the Company may instruct its transfer
agent to impose transfer restrictions on the shares represented by certificates
bearing the legend referred to in Section 3.1(a) above to enforce the provisions
of this Agreement and the Company agrees to promptly do so. The legend shall be
removed at the request of any New Investor following termination of the
applicable rights of first offer set forth in Section 2 of this Agreement.
     3.2 “Market Stand-Off” Agreement. Each New Investor hereby agrees that such
New Investor shall not sell, transfer, make any short sale of, grant any option
for the purchase of, or enter into any hedging or similar transaction with the
same economic effect as a sale, any New Investor Shares (or other securities of
the Company) held by such New Investor (other than those included in the
Registration Statement) (i) during the 180-day period following the effective
date of a Qualified IPO (or such longer period, not to exceed 18 days after the
expiration of the 180- day period, as the underwriters or the Company shall
request in order to facilitate compliance with NASD Rule 2711 or NYSE Member
Rule 472 or any successor or similar rule or regulation (collectively,
“Applicable Exchange Rules”)) and (ii) if requested by the underwriters, the
90-day

Page 5 of 8



--------------------------------------------------------------------------------



 



period following the effective date of a registration statement of the Company
filed under the Securities Act (or such longer period, not to exceed 18 days
after the expiration of the 90-day period, as the underwriters or the Company
shall request in order to facilitate compliance with Applicable Exchange Rules).
The obligations described in this Section 3.2 shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future.
SECTION 4. MISCELLANEOUS.
     4.1 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York in all respects as such laws are applied to
agreements among New York residents entered into and to be performed entirely
within New York, without reference to conflicts of laws or principles thereof.
The parties agree that any action brought by either party under or in relation
to this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the City and County of New York.
     4.2 Amendment. This Agreement may be amended or modified, and the rights or
obligations of the parties hereunder may be waived, only upon the written
consent of: (i) the Company, (ii) the Preferred Investor, (iii) the Founder and
(iv) the holders of a majority of the New Investor Shares held by the New
Investors; provided that no consent of any New Investor shall be necessary for
any amendment and/or restatement which merely includes additional shareholders
of the Company as “Existing Investors” as parties hereto or includes additional
shareholders of the Company as “New Investors” and parties hereto and does not
otherwise materially increase such New Investors’ obligations hereunder;
provided further that no such consent shall be required from the Preferred
Investor or the Founder in the event that such party’s first offer rights have
terminated in accordance with Section 4.4. Upon the completion of any amendment
to add an additional party as a “New Investor”, Exhibit A hereto shall be deemed
to have been amended to include any such additional New Investor. Any amendment
or waiver effected in accordance with the previous sentence of this Section 4.2
shall be binding upon all of the New Investors.
     4.3 Successors and Assigns. The provisions hereof shall inure to the
benefit of, and be binding upon the parties hereto and their respective
successors and permitted assigns; provided that, except for an assignment by the
Preferred Investor to an Affiliate of the Preferred Investor, no party hereto
may assign its first offer rights under this Agreement without the consent of
the other parties hereto whose first offer rights have not terminated pursuant
to Section 4.4.
     4.4 Term. This Agreement shall continue in full force and effect from the
date hereof through the date of the closing of a Qualified IPO; provided the
provisions of Section 3 shall continue in full force and effect for so long as
any New Investor holds any New Investor Shares.

Page 6 of 8



--------------------------------------------------------------------------------



 



     4.5 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, or (b) upon receipt of confirmation of delivery to the
party to be notified by Federal Express, DHL, UPS or a similar reputable
international overnight courier service. All communications shall be sent to the
party to be notified at the address as set forth on the signature page or
Exhibits hereof or at such other address as such party may designate by written
notice to the other parties hereto.
     4.6 Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
     4.7 Attorneys’ Fees. In the event that any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all reasonable fees, costs and
expenses of enforcing any right of such prevailing party under or with respect
to this Agreement, including without limitation, such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all reasonable fees, costs and expenses of appeals.
     4.8 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof and no party shall be liable or bound to any other in any
manner by any oral or written representations, warranties, covenants and
agreements except as specifically set forth herein and therein. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.
     4.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[THIS SPACE INTENTIONALLY LEFT BLANK]

Page 7 of 8



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Right of First
Offer Agreement as of the date set forth in the first paragraph hereof.

                      COMPANY:     PREFERRED INVESTORS:    
 
                    O3B NETWORKS LIMITED     LGI VENTURES B.V.    
 
                   
By:
  /s/ Greg Wyler     By:   /s/ Yvonne van Eck                      
 
  Name: Greg Wyler       Name:        
 
  Title: CEO       Title:        
 
        By:   /s/ Chris Smith                      
 
                   
 
  O3B Networks Limited       Address:        
 
                   
 
  Channel House, Green Street                
 
  St. Helier, Jersey JE2 4UH                                  
 
                    NEW INVESTORS:     FOUNDER:        
 
  /s/ Paul Gould       /s/ Greg Wyler                   PAUL GOULD       GREGORY
WYLER
 
                                Address:   P.O. Box 025250 #60714              
                    Miami, Florida 33102-5250                            
 
                                     
 
                   
 
                                     
 
                   
 
                                     
 
                   

Page 8 of 8



--------------------------------------------------------------------------------



 



Exhibit A
New Investors

         
 
  Name and Address    
 
               
Paul Gould
   
 
       
Address:
       
 
       
 
             

 